DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the predetermined condition". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 9, 10, 13, 16, 20, and 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2017/0064135, hereinafter Yoshimura) in view of Nishikawa et al. (US 2014/0063537, hereinafter Nishikawa) and Ando (US 2017/0086237).

Regarding claim 1, Yoshimura teaches a method that is executed by a terminal (portable terminal 2; ¶¶ 0042-0047 Fig. 2) including a LAN communicator configured to perform wireless LAN communication (wireless communication I/F 10; ¶¶ 0043-0044 Fig. 2), the method comprising:
performing first wireless LAN connection with an information processing apparatus via the LAN communicator (establishing connection between portable terminal 2 and image processing device 3; ¶ 0065 Fig. 5 P8-P10 and ¶ 0072 Fig. 8 S1-S5);
displaying a button for transmitting job data (manipulation unit 17; ¶ 0043, Fig. 2 ¶ 0046, ¶ 0066); 
transmitting first job data to the information processing apparatus via the first wireless connection based on that the button is selected in a state in which the first wireless LAN connection is performed (job transmission after user operation; ¶ 0066 Fig. 5 P26, ¶ 0043 Fig. 8 S7 and S11, and ¶ 0076 Fig. 9 S30); 
disconnecting the first wireless LAN connection performed via the LAN communicator based on completion of processing of the first job data (connection termination following job completion notice; ¶ 0069 Fig. 6 P82-P92); 
and transmitting second job data via the performed second wireless LAN connection (performing job transmission for a new job with new connection; ¶ 0066 Fig. 5 P26, ¶ 0043 Fig. 8 S7 and S11, ¶ 0076 Fig. 9 S30, ¶ 0089);
but does not explicitly teach a short range wireless communicator configured to perform short range wireless communication; and
based on that wireless connection information for performing wireless LAN communication is received from the information processing apparatus via the short range wireless communicator; and
 based on selection of the button in a state in which wireless LAN connection is not performed with the information processing apparatus, performing second wireless LAN connection with the information processing apparatus automatically without performing another short range wireless communication.
However, Nishikawa teaches a short range wireless communicator configured to perform short range wireless communication (NFC interface 57; ¶ 0040 Fig. 1) and
based on that wireless connection information for performing wireless LAN communication is received from the information processing apparatus via the short range wireless communicator (NFC IF 57 to receive WFD connection information to perform handover and establish wireless communication; ¶¶ 0050-0053. Figs. 4-6).
Yoshimura and Nishikawa are in the same field of endeavor of a terminal establishing communication with an image processing apparatus. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the terminal of Nishikawa to establish communication using NFC as taught by Nishikawa. The combination improves the terminal by providing an efficient and user friendly method of establishing communications between a terminal and an image processing apparatus.

Furthermore, Ando teaches based on selection of the button in a state in which wireless LAN connection is not performed with the information processing apparatus (connection print operation when wireless connection is disconnected; ¶¶ 0095-0097, Fig. 8 and ¶¶ 0108-0110 Fig. 9), performing second wireless LAN connection with the information processing apparatus automatically without performing another short range wireless communication (re-establishing WFD connection via first type of connection process where WFD connection was established in the past; ¶¶ 0071-0072 Fig. 5 S320-S328, and ¶¶ 0108-0111 Fig. 9).
Yoshimura and Ando are in the same field of endeavor of a terminal establishing communication with an image processing apparatus. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the terminal of Ando to re-establish communication as taught by Nishikawa. The combination improves the terminal by providing an efficient and user friendly method of re-establishing communication between a terminal and an image processing apparatus (¶ 0111, Ando).

Regarding claim 4, Yoshimura in view of Nishikawa and Ando teach the method terminal according to claim 27, wherein the predetermined condition is a condition that software running on the terminal and configured to transmit the first job data and the second job data remains in foreground after the first wireless connection is disconnected (application program 22 is running with connection termination; ¶ 0045 and ¶ 0089, Yoshimura).

Regarding claim 5, Yoshimura in view of Nishikawa and Ando teach the method terminal according to claim 27, wherein the predetermined condition is a condition that an amount of time from the disconnection of the wireless connection is within a predetermined amount of time (reconnection request made periodically within time t2 since termination; ¶ 0071, Yoshimura).

Regarding claim 7, Yoshimura in view of Nishikawa and Ando teach the method according to claim 1, but Yoshimura does not explicitly teach wherein the short range wireless communicator performs communication using at least one of Bluetooth® and Near-Field Communication (NFC).
However, Nishikawa teaches wherein the short range wireless communicator performs communication using at least one of Bluetooth® and Near-Field Communication (NFC) (wireless communication with NFC or Bluetooth; ¶ 0048, Fig. 5 and ¶ 0083).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 9, Yoshimura in view of Nishikawa and Ando teach the method according to claim 1, wherein, in a case where it is determined that the predetermined condition is not satisfied, the second wireless connection via the wireless communicator is not automatically performed (predetermined period of time elapsed and reconnection is not successful; ¶ 0079, Yoshimura).

Regarding claim 10, Yoshimura in view of Nishikawa and Ando teach the method according to claim 1, but Yoshimura does not explicitly teach wherein the wireless connection information includes information about an access point and a type of the access point.
However, Ando teaches wherein the wireless connection information includes information about an access point and a type of the access point (¶ 0036).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 13, Yoshimura in view of Nishikawa and Ando teach the method according to claim 1, wherein the first job data and the second job data is data for instructing the information processing apparatus to execute print processing (print job; ¶ 0035 and ¶ 0089, Yoshimura).

Regarding claim 16, Yoshimura in view of Nishikawa and Ando teach the method according to claim 1, wherein the method further comprises: displaying, on a display unit, a second screen for selecting a transmission target file included in a job data when the first wireless connection is disconnected (sending of new job with reconnection request requires first selecting job file; ¶ 0035 Fig. 2, ¶¶ 0060-0061, and ¶ 0088, Yoshimura).

Claim 20 recites a non-transitory computer-readable storage medium storing a program executed by a computer of a terminal (¶ 0043 Yoshimura) similar to the terminal of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 20.

Regarding claim 25, Yoshimura in view of Nishikawa and Ando teach the method according to claim 1, further comprising: but Yoshimura does not explicitly teach storing the received wireless connection information; wherein, based on the selection of the button in the state in which wireless LAN connection is not performed with the information processing apparatus, the second wireless LAN connection is performed automatically using the stored wireless connection information.  
However, Ando teaches storing the received wireless connection information (wireless information stored in history area 252; ¶ 0033, Fig. 1); wherein, based on the selection of the button in the state in which wireless LAN connection is not performed with the information processing apparatus (connection print operation when wireless connection is disconnected; ¶¶ 0095-0097, Fig. 8 and ¶¶ 0108-0110 Fig. 9), the second wireless LAN connection is performed automatically using the stored wireless connection information (re-establishing WFD connection via first type of connection process where WFD connection was established in the past; ¶¶ 0071-0072 Fig. 5 S320-S328, and ¶¶ 0108-0111 Fig. 9).  
The motivation applied in claim 1 is incorporated herein.

Regarding claim 26, Yoshimura in view of Nishikawa and Ando teach the method according to claim 1, wherein the completion of processing of the first job data is completion of transmission of the first job data (termination after job transmission; ¶ 0067, Yoshimura).

Regarding claim 27, Yoshimura in view of Nishikawa and Ando teach the method according to claim 1, further comprising: determining whether a predetermined condition for performing wireless LAN communication again is satisfied or not (whether history of connection with image processing device 3 is recorded; ¶ 0043); wherein, in a case where the predetermined condition is determined to be satisfied (history is recorded; ¶ 0043), but Yoshimura does not explicitly based on the selection of the button in the state in which wireless LAN connection is not performed with the information processing apparatus, the second wireless LAN connection with the information processing apparatus is performed automatically without performing another short range wireless communication.
However, Ando teaches based on the selection of the button in the state in which wireless LAN connection is not performed with the information processing apparatus (connection print operation when wireless connection is disconnected; ¶¶ 0095-0097, Fig. 8 and ¶¶ 0108-0110 Fig. 9), the second wireless LAN connection with the information processing apparatus is performed automatically without performing another short range wireless communication (re-establishing WFD connection via first type of connection process where WFD connection was established in the past; ¶¶ 0071-0072 Fig. 5 S320-S328, and ¶¶ 0110-0111 Fig. 9).
The motivation applied in claim 1 is incorporated herein.


Regarding claim 28, Yoshimura teaches method that is executed by a terminal (portable terminal 2; ¶¶ 0042-0047 Fig. 2) including a wireless communicator configured to perform wireless LAN communication (wireless communication I/F 10; ¶¶ 0043-0044 Fig. 2), the method comprising: 
storing connection information for performing wireless LAN communication with an apparatus (history of connection with image processing device 3 is recorded; ¶ 0043); 
displaying a button for transmitting job data (manipulation unit 17; ¶ 0043, Fig. 2 ¶ 0046, ¶ 0066); and
but does not explicitly teach performing control that differs depending on whether or not wireless LAN communication with the apparatus has been established when the button is selected, wherein, in the control, 
(a) in a case where wireless LAN communication with the apparatus has been established when the button is selected, based on selection of the button, job data is transmitted to the apparatus via the established wireless LAN communication, and 
(b) in a case where wireless LAN communication with the apparatus has not been established when the button is selected, when a predetermined condition is determined to be satisfied, a wireless LAN connection with the apparatus is established anew using the stored connection information, and job data is transmitted to the apparatus via the wireless LAN communication established anew.  
However, Nishikawa teaches performing control that differs depending on whether or not wireless LAN communication with the apparatus has been established when the button is selected, wherein, in the control (¶ 0088), 
(a) in a case where wireless LAN communication with the apparatus has been established when the button is selected, based on selection of the button, job data is transmitted to the apparatus via the established wireless LAN communication (user’s input to start transmission after WFD connection, handover, is complete; ¶ 0088 and ¶¶ 0050-0053. Figs. 4-6), and
(b) in a case where wireless LAN communication with the apparatus has not been established when the button is selected (NFC IF 57 to receive WFD connection information to perform handover and establish wireless communication after user presses “ENTER”; ¶¶ 0041-0045 Fig. 3 and ¶¶ 0050-0053. Figs. 4-6).
The motivation applied in claim 1 is incorporated herein.
Furthermore, Ando teaches when a predetermined condition is determined to be satisfied (wireless information WIy stored in history area 252; ¶ 0108 Fig. 9), a wireless LAN connection with the apparatus is established anew using the stored connection information, and job data is transmitted to the apparatus via the wireless LAN communication established anew (re-establishing WFD connection via first type of connection process where WFD connection was established in the past; ¶¶ 0071-0072 Fig. 5 S320-S328, and ¶¶ 0108-0111 Fig. 9).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 29, Yoshimura in view of Nishikawa and Ando teach the method according to claim 28, but Yoshimura does not explicitly teach (a) in the case where wireless LAN communication with the apparatus has been established when the button is selected, based on the selection of the button, the job data is transmitted to the apparatus via the established wireless LAN communication and the wireless LAN communication is disconnected based on completion of transmission of the job data.
However, Nishikawa teaches (a) in the case where wireless LAN communication with the apparatus has been established when the button is selected, based on the selection of the button, the job data is transmitted to the apparatus via the established wireless LAN communication (user’s input to start transmission after WFD connection, handover, is complete; ¶ 0088 and ¶¶ 0050-0053. Figs. 4-6) and the wireless LAN communication is disconnected based on completion of transmission of the job data (WFD connection disconnected; ¶ 0054 Fig. 5).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 30, Yoshimura in view of Nishikawa and Ando teach the method according to claim 28, wherein, when the predetermined condition is determined not to be satisfied, the wireless LAN connection is not established anew (process times out; ¶¶ 0074-0075 Fig. 8, Yoshimura).

Regarding claim 31, Yoshimura in view of Nishikawa and Ando teach the method according to claim 28, wherein the predetermined condition is that an application configured to transmit job data is in a foreground state on the terminal during a period from transmission of the job data to the apparatus via the established wireless LAN communication based on the selection of the button till the selection of the button in a state in which wireless LAN communication with the apparatus has not been established (application program 22 is running with connection termination; ¶ 0045 and ¶ 0089, Yoshimura).

Regarding claim 32, Yoshimura in view of Nishikawa and Ando teach the method according to claim 28, but Yoshimura does not explicitly teach the terminal including a short range wireless communicator configured to receive wireless connection information for performing wireless LAN communication, the method further comprising: performing wireless LAN connection with the apparatus based on the received wireless connection information.  
However, Nishikawa teaches the terminal including a short range wireless communicator (NFC interface 57; ¶ 0040 Fig. 1) configured to receive wireless connection information for performing wireless LAN communication, the method further comprising: performing wireless LAN connection with the apparatus based on the received wireless connection information (NFC IF 57 to receive WFD connection information to perform handover and establish wireless communication; ¶¶ 0050-0053. Figs. 4-6).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 33, Yoshimura in view of Nishikawa and Ando teach the method according to claim 32, but Yoshimura does not explicitly teach wherein the short range wireless communicator performs communication using at least one of Bluetooth® and Near-Field Communication (NFC).  
However, Nishikawa teaches wherein the short range wireless communicator performs communication using at least one of Bluetooth® and Near-Field Communication (NFC) (wireless communication with NFC or Bluetooth; ¶ 0048, Fig. 5 and ¶ 0083).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 34, Yoshimura in view of Nishikawa and Ando teach the method according to claim 28, wherein the data is data for instructing the apparatus to execute print processing (print job; ¶ 0035 and ¶ 0089, Yoshimura).

Regarding claim 35, Yoshimura teaches an device comprising (portable terminal 2; ¶¶ 0042-0047 Fig. 2): 
a wireless communicator configured to perform wireless LAN communication (wireless communication I/F 10; ¶¶ 0043-0044 Fig. 2); 
at least one memory (storage 7; ¶ 0043, Fig. 2); and 
at least one processor (CPU 5; ¶ 0043, Fig. 2), wherein the at least one memory and the at least one processor are configured to cooperate to cause the device to: 
store connection information for performing wireless LAN communication with an apparatus (history of connection with image processing device 3 is recorded; ¶ 0043); 
display a button for transmitting job data (manipulation unit 17; ¶ 0043, Fig. 2 ¶ 0046, ¶ 0066); and 
but does not explicitly teach perform control that differs depending on whether or not wireless LAN communication with the apparatus has been established when the button is selected, wherein, in the control, (a) in a case where wireless LAN communication with the apparatus has been established when the button is selected, based on selection of the button, job data is transmitted to the apparatus via the established wireless LAN communication, and (b) in a case where wireless LAN communication with the apparatus has not been established when the button is selected, when a predetermined condition is determined to be satisfied, a wireless LAN connection with the apparatus is established anew using the stored connection information, and job data is transmitted to the apparatus via the wireless LAN communication established anew.
However, Nishikawa teaches perform control that differs depending on whether or not wireless LAN communication with the apparatus has been established when the button is selected, wherein, in the control (¶ 0088), (a) in a case where wireless LAN communication with the apparatus has been established when the button is selected, based on selection of the button, job data is transmitted to the apparatus via the established wireless LAN communication (user’s input to start transmission after WFD connection, handover, is complete; ¶ 0088 and ¶¶ 0050-0053. Figs. 4-6), and (b) in a case where wireless LAN communication with the apparatus has not been established when the button is selected (NFC IF 57 to receive WFD connection information to perform handover and establish wireless communication after user presses “ENTER”; ¶¶ 0041-0045 Fig. 3 and ¶¶ 0050-0053. Figs. 4-6).
The motivation applied in claim 1 is incorporated herein.
Furthermore, Ando teaches when a predetermined condition is determined to be satisfied (wireless information WIy stored in history area 252; ¶ 0108 Fig. 9), a wireless LAN connection with the apparatus is established anew using the stored connection information, and job data is transmitted to the apparatus via the wireless LAN communication established anew (re-establishing WFD connection via first type of connection process where WFD connection was established in the past; ¶¶ 0071-0072 Fig. 5 S320-S328, and ¶¶ 0108-0111 Fig. 9).
The motivation applied in claim 1 is incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maheshwari (US 2016/0128119 cited in IDS filed 7/8/2021) describes a method of connecting a mobile device with an image processing apparatus.
Kato (US 2011/0292445) teaches a portable terminal establishing wireless communication with an image processing apparatus via NFC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672